Citation Nr: 0627929	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis in the right knee.

2.  Entitlement to an initial disability rating higher than 
10 percent for 
service-connected osteoarthritis in the left knee.   

3.  Entitlement to an effective date earlier than October 18, 
2002 for the grant of service connection and the assignment 
of a compensable disability evaluation for left knee 
osteoarthritis.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to January 
1990.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.    

The claim for service connection for osteoarthritis in the 
right knee is reopened.  The reopened claim and the left knee 
disability increased rating claim are remanded to the RO, via 
the Appeals Management Center, in Washington, D.C.  The 
veteran will be notified if further action is needed from 
him.  Also the subject of remand, for the issuance of a 
Statement of a Case, is the issue of an effective date 
earlier than October 18, 2002 for the grant of service 
connection and the assignment of a compensable disability 
evaluation for left knee osteoarthritis.  


FINDINGS OF FACT

1.  The Roanoke, Virginia, RO confirmed prior RO denials of 
service connection for bilateral knee disability in August 
2002 and so informed the veteran in September 2002; he did 
not initial appeal from this decision.  

2.  The veteran filed a claim to reopen the bilateral knee 
disability claim in November 2002.  


3.  Evidence added after August 2002 is neither cumulative 
nor redundant; relates to an unestablished fact needed to 
substantiate the right knee disability claim; and raises a 
reasonable possibility of substantiating it.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).

2.  New and material evidence has been received since August 
2002 on the issue of service connection for right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim for 
service connection has been previously denied and that 
decision is final, then the claim can be reopened and 
reconsidered only with new and material evidence on that 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

New and material evidence is evidence not previously 
submitted and which relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2005); see Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
Evidence submitted to reopen is generally presumed credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  All evidence received since the last final 
disallowance is considered.  Evans, 9 Vet. App. at 283.

The veteran filed his original bilateral knee disability 
claim in August 1993.  That claim was denied in November 
1993.  Thereafter, the veteran unsuccessfully attempted to 
reopen the same claim multiple times.  Notice of each 
unfavorable decision included notice of appeal rights.  The 
record does not reflect evidence suggesting that the veteran 
did not receive those notices; no mail was returned from the 
U.S. Postal Service as undeliverable.  The veteran did not 
initiate appeal.  The most recent of the RO denials issued 
prior to the November 2002 filing of a claim to reopen from 
which the present appeal arises was in August 2002.  In the 
August 2002 rating decision, the Roanoke, Virginia, RO 
determined that new and material evidence was not submitted 
to reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease in the knees.  A 
September 16, 2002 cover letter accompanying the decision 
informed the veteran of the unfavorable determination and of 
his appeal rights.  The veteran had one year after the 
mailing of the letter to file an appeal.  He did not do so.

Rather, in response to the August 2002 rating decision, the 
veteran submitted additional medical evidence and requested 
"reconsideration" of his claim.  A rating decision in 
December 2002 determined that the claim remained denied as no 
new and material evidence had been submitted.  In December 
2002, the veteran filed a timely NOD, specifically referring 
to the December 16, 2002 notice letter, and subsequently 
perfected his appeal by filing a VA Form 9 in April 2004.         

Based on the above, the August 2002 rating decision is the 
last final RO denial.  No appeal was taken from that 
decision.  New and material evidence must be received before 
the claim can be reopened.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).      

The Board concludes that new and material evidence has been 
added to the record after August 2002.  The September 2005 VA 
examination report includes an opinion that the "most 
likely" cause of bilateral knee osteoarthritis is "natural 
history."  To the extent that the September 2005 examination 
report explicitly addresses the nature and etiology of the 
right knee osteoarthritis, and contains an opinion not 
previously of record, that report is new and material 
evidence.  Also, the record reflects other etiology opinions, 
VA and private, added to the record after August 2002.  These 
include an opinion in the September 2003 VA examination 
report and a May 2006 treatment record from Houston 
Orthopaedic Surgery & Sports Medicine.  These opinions relate 
to an unestablished fact necessary to substantiate the claim, 
that is, whether the right knee disability is related to 
service or to a service-connected disability.  They are 
neither cumulative nor redundant, and the positive opinions 
raise a reasonable possibility of substantiating the claim. 
Therefore, the claim is reopened, but requires further 
development, as set forth in the REMAND order.    

Finally, the Board need not now decide whether VA complied 
with duties to notify and to assist the claimant concerning 
the issue of whether new and material evidence has been 
received to reopen the claim.  As the Board is taking 
favorable action on that issue by reopening the claim, any 
deficiency in duties to notify or to assist the claimant 
concerning reopening this claim is harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 20.1102 
(2005). 


ORDER

The claim of entitlement to service connection for 
osteoarthritis in the right knee is reopened, and is granted 
only to this extent.  


REMAND

Service Connection - Osteoarthritis, Right Knee 

The September 2005 VA medical opinion tends not to support 
service connection for right knee osteoarthritis (reopened 
claim).  However, the opinion explicitly addresses 
etiological link on a direct basis (cause-effect relationship 
between active duty and present disability); it does not 
address the issue of whether service connection might be 
warranted on a secondary-causation basis (whether the present 
right knee disability is due to the left knee disability), 
notwithstanding the examiner's opinion that arthritis in both 
knees "most likely" developed over time ("natural 
history").  See 38 C.F.R. § 3.310(a) (2005) (secondary 
service connection may be found where a service-connected 
disability aggravates another condition such that the latter 
is proximately due to, or the result of, the former); Allen 
v. Brown, 7 Vet. App. 439 (1995) (in secondary service 
connection, the degree of disability - but only that degree - 
over and above the degree of disability existing pre-
aggravation is compensated).  In other words, even assuming 
that arthritis in both knees developed over time, the Board 
cannot discern whether the present extent of right knee 
arthritis was exacerbated due to right knee arthritis.   
          
Whether service connection is warranted under 38 C.F.R. 
§ 3.310(a) is important because the veteran raised this 
theory in November 2005, after the issuance of the October 
2005 rating decision granting service connection for left 
knee osteoarthritis.  Even before service connection was 
granted for the left knee disability, he asserted that he 
"overcompensated" by placing excessive pressure on the 
right leg to alleviate pain in the left leg, see October 1999 
statement, although he did not have a basis to advance such a 
theory of secondary service connection before service 
connection was granted for the left knee disability.     

The Board acknowledges private and other VA etiology 
opinions, both positive and negative.  See September 2003 and 
September 2005 VA C&P examination reports; November 2001 and 
October 2002 letters from private physician A. Carter; 
Dr. Jarrett's treatment records.  Under the circumstances, 
the Board concludes that an additional medical opinion is 
needed.  

Increased Rating - Osteoarthritis, Left Knee

In June 2006, the veteran testified before the undersigned 
Veterans Law Judge that he is undergoing private clinical 
care for his knee disability, and named "Tri Care" as a 
provider.  It is not absolutely clear from the hearing 
transcript whether he was treated for knee problems at Tri 
Care, as the veteran said Tri Care referred him to various 
specialists.  However, his wife submitted a statement that 
her husband has seen an orthopedic specialist.  Thus, if the 
veteran had any non-VA treatment for his knee problems, 
whether at Tri Care or by other doctors and whether or not 
through referral by Tri Care, then the treatment records 
should be obtained on remand.


Further, the veteran testified that he was evaluated for VA 
vocational rehabilitation program.  Transcript, pp. 7-8.  The 
veteran's complete vocational rehabilitation file should be 
obtained on remand.  
 
Earlier Effective Date

In VA Form 9 filed in February 2006 to perfect appeal on the 
new and material evidence (right knee) and increased rating 
(left knee) claims, the veteran expressed his desire for an 
effective date earlier than October 18, 2002, for the grant 
of service connection for left knee osteoarthritis and the 
assignment of a 10 percent rating therefor.  That 
communication is deemed a timely notice of disagreement (NOD) 
to the October 2005 rating decision.  Therefore, a Statement 
of the Case (SOC) is due the veteran.  When an appellant 
files a timely NOD and there is no SOC issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The following actions are directed on remand:

1.  Advise the veteran that he may submit 
any evidence or information -- be it lay 
or medical, VA or non-VA -- that pertains 
to his left or right knee disabilities.  

2.  Associate with the claims file the 
veteran's VA vocational rehabilitation 
folder.  If the file is not available, 
then that fact should be documented in the 
claims file.

3.  After completing the above, schedule 
the veteran for a VA C&P examination by a 
medical doctor to determine the etiology 
of the right knee disability.  Make the 
entire claims file available to the 
examiner.  

Ask the examiner to consider the veteran's 
medical history as documented in the 
claims file, examine the veteran, conduct 
any indicated tests, and then diagnose any 
presently manifested right knee 
disability.  The examiner is asked to 
specifically opine, for each diagnosis 
given, whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that it is etiologically related 
to active duty.  Also, the examiner should 
specifically address the contention that 
the right knee disability is secondarily 
due to service-connected left knee 
disability.  Any etiology opinion given 
must be supported by adequate rationale, 
with a discussion, as warranted, of 
pertinent medical history as documented in 
the claims file.  If any etiology opinion 
cannot be given without resorting to 
conjecture or speculation - that is, it 
cannot be stated to a reasonable degree of 
medical certainty - then the examiner 
should state so and explain why.  The 
examiner should state in his or her 
examination report that the claims file 
was reviewed.

4.  Issue an SOC on the issue of earlier 
effective date in response to the notice 
of disagreement filed in February 2006.  
Return the matter to the Board for 
appellate review if and only if the 
veteran files a timely substantive appeal.     

5.  Readjudicate the right knee disability 
service connection claim and the left knee 
disability increased rating claim based on 
a review of the entire record.  If the 
decision is adverse to the veteran, then 
issue a Supplemental SOC (SSOC) and give 
the veteran and his representative an 
opportunity to respond to it.  Thereafter, 
if in order, return the appeal to the 
Board.   

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2005).  He has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


